A Petition has been filed in this Court for leave to apply to the Criminal Court of Record for Broward County for a Writ of Error Coram Nobis on behalf of William Donald Nading and the Court having heard argument of counsel for the Petitioner and for the State, it is, upon consideration,
Ordered that the said Petition be and the same is hereby denied, without prejudice, however, to apply initially to the Criminal Court of Record for Broward County for the issuance of the Writ, and for this purpose only, jurisdiction of this Court is hereby temporarily relinquished in the case of William Donald Nading, Appellant, v. State of Florida, Appellee, Case No. 1330, now pending before us on appeal.